Citation Nr: 1341794	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-35 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. J. In, Counsel




INTRODUCTION

The Veteran served on active duty from September 1976 to November 1980.  He died in November 2008, and the appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection for the cause of the Veteran's death.  Based upon its review of the claims file, the Board finds there is a further duty to assist the appellant with her claim therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Initially, the Board observes that the Court held that in the context of a claim for dependency and indemnity compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) and explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The April 2009 notice letter provided to the appellant in this case does not meet this standard.  Thus, the RO should send the appellant notice which is compliant with Hupp.

The appellant contends that service connection for the cause of the Veteran's death is warranted because the Veteran died from complications or side effects of a caudal shot administered three days prior to his death for his service-connected back pain.

At the time of his death, service connection was in effect for back condition, status post laminectomy, fusion, and corpectomy; hemorrhoids; and scar, dermatofibroma excision in the mid low back.

Outpatient clinic notes from Missouri Rehabilitation Center show that the Veteran was seen for a chief complaint of post laminectomy syndrome and received a caudal injection on November 20, 2008.  The Veteran was observed for 30 minutes and was subsequently discharged to home without immediate complication.  

The terminal hospitalization records from Freeman Health System reflect that on November 22, 2008, the Veteran was transferred from Neosho Hospital in refractory shock and profoundly hyperkalemic.  It was noted that he also appeared to have a severe anoxic injury.  Resuscitation, including urgent dialysis, was attempted but the Veteran was refractory to all efforts and passed away on the following day. 

According to the Veteran's death certificate, he died at the Freeman Hospital West on November 23, 2008.  The certificate of death lists the immediate causes of his death as septic shock, renal failure, hyperkalemia and respiratory failure.

A review of the claims file reveals that the Veteran was brought to the Neosho Hospital emergency room before he was transferred to Freeman Health Center, but these records are not associated with the claims file.  "When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the [Board] must seek to obtain those records."  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-43 (1996) (quoting Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992)).  Thus, in order to comply with the duty to assist, an attempt should be made by the RO, with the assistance of the appellant, to obtain these records.

Additionally, in October 2012, a VA medical opinion was obtained to ascertain the cause the Veteran's death.  However, the Board finds that the October 2012 VA medical opinion not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  The October 2012 VA examiner provided an opinion that the Veteran's service-connected disabilities did not cause his death.  In reaching this conclusion the examiner noted that although the Veteran received an injection by his primary care physician three days prior to his respiratory failure and shock, there was no evidence of infection from this injection.  Further, the examiner noted that the Veteran's records from Freeman Hospital consultation dated November 22, 2008 stated that the Veteran was in septic shock from unknown etiology.

The Board points out that the opinion does not address the etiology of the septic shock other than the fact that it was unknown.  While the examiner stated that there was no evidence of infection from the caudal injection, it is not clear how infection relates to the Veteran's cause of death.  In this regard, the Board notes that the appellant reported in a November 22, 2008 Freeman Hospital report that the day after the Veteran underwent the caudal injection, he complained to the appellant about some rash and itching.  Further, the appellant submitted a medical treatise printed from the internet suggesting that complications from caudal block include cardiac arrest and respiratory distress, as well as sepsis.  The appellant contends that respiratory failure and cardiac arrest resulted from the causal injection, which eventually caused the Veteran's death.  However, the examiner neglected to address or attempt to reconcile the appellant's contentions, which appear to be not inconsistent with the medical treatise she submitted.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").
When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, given the deficiencies in the October 2012 VA medical opinion, a supplemental opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and the Court's decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The letter must include (1) a statement of the conditions for which service connection was in effect at the time of the Veteran's death, (2) an explanation of the evidence and information required to substantiate the DIC claim based on the Veteran's previously service-connected disorders, and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service-connected.

2.  Obtain the complete records of the Veteran's hospitalization at the Neosho Hospital, dated November 22, 2008.  Once obtained, the records must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The appellant must then be given an opportunity to respond.

3.  Thereafter, the RO must obtain a VA supplemental medical opinion, prepared by the same examiner who delivered the October 2012 opinion, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, alone or in combination, either caused or contributed substantially or materially to the cause of his death, taking into consideration the appellant's contentions that the Veteran suffered cardiac arrest and respiratory failure as complications of the caudal injection he received to relieve the pain from his service-connected back disability and that he complained of rash and itching after the caudal injection.

If the examiner who delivered the October 2012 opinion is unavailable or unable to provide the requested opinion, the RO must provide the claims file to an appropriate VA physician for a new VA opinion.  The claims file must be made available to and reviewed by the examiner in conjunction with the requested opinion.  After a review of the evidence of record, the examiner must render an opinion as to whether  it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, alone or in combination, either caused or contributed substantially or materially to the cause of his death, taking into consideration the appellant's contentions that the Veteran suffered cardiac arrest and respiratory failure as complications of the caudal injection he received to relieve the pain from his service-connected back disability and that he complained of rash and itching after the caudal injection.

A complete rationale for all opinions offered must be provided.

4.  After completion of the above, the RO must readjudicate the appellant's claim on appeal.  If the benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the appellant, which must address all of the evidence of record since that issue was last adjudicated by the RO.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

